99 F.3d 1143
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Virginia M. BINGER, Appellee,v.H.M.A. INVESTMENTS, INC., a Delaware corporation;  Howard M.Appel, Appellants.
No. 95-4261.
United States Court of Appeals, Eighth Circuit.
Submitted Oct. 25, 1996.Decided Oct. 30, 1996.

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
H.M.A. Investments, Inc., a Philadelphia investment banking and consulting firm, and Howard M. Appel, its owner, appeal from the District Court's1 grant of summary judgment to plaintiff Virginia M. Binger in her diversity action seeking to enforce a promissory note.  Having reviewed the record and the parties' briefs, we conclude the judgment of the District Court was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable David S. Doty, United States District Judge for the District of Minnesota